Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment filed on April 02, 2021 and the Terminal Disclaimer dated April 23, 2021. The following action is taken:
Claims 1, 2, 6, 7, 11, 12, 14, 15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not show or teach a system wherein a “coupling” between a removable read/write controller and a magnetic storage device is detected. In response to the coupling detection, reading “adaptives” data from a primary storage medium wherein the adaptive data is stored with lower linear density than other data on the primary storage medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688